Bell, Justice,
concurring specially.
I fully concur in Divisions 1 and 2 of the opinion of the court, and in the judgment of affirmance. I agree with the result reached in Division 3 of the majority opinion, but I do not agree with all that is *343said therein.
1. To begin, I take issue with the majority’s finding in Division 3 that the confessions as to the unrelated crimes were irrelevant. It is, of course, the established rule in this state that trial courts have a wide latitude in determining whether evidence is relevant, and therefore admissible. “ ‘ “The Georgia rule favors the admission of any relevant evidence, no matter how slight its probative value,” Agnor’s Georgia Evidence, § 10-2, p. 165; quoted in Sprouse v. State, 242 Ga. 831, 833 (252 SE2d 173) (1979), and evidence is relevant if it renders the desired inference more probable than it would be without the evidence. Patterson v. State, 233 Ga. 724, 725 (213 SE2d 612) (1975).’ Baker v. State, 246 Ga. 317 (3) (271 SE2d 360) (1980). However, even though our rule favors the admission of relevant evidence, the admission or exclusion of evidence which is objected to on the ground of relevancy lies within the sound discretion of the trial court, whose decision will not be disturbed on appeal absent a clear abuse of discretion.” O’Neal v. State, 254 Ga. 1, 3 (3) (325 SE2d 759) (1985).
I would hold that the trial court abused its discretion in finding the confessions as to unrelated crimes to be irrelevant. In my opinion the spurious confessions were arguably probative of appellant’s propensity for confessing to crimes he did not commit, and that propensity in turn was probative of the inference that appellant’s confession to the Brier murder was untrue. Although the purpose for which the spurious confessions were offered was arguably disproved by the circumstantial evidence in support of the confession to the Brier murder, that countervailing evidence did not render the spurious confessions as to the unrelated crimes irrelevant.
2. Although I would find that the confessions as to unrelated crimes were relevant, I would also hold that the trial court correctly excluded them as prejudicial.
In general, “ ‘relevant evidence is not subject to an objection that it might inflame the minds of the jury or prejudice the jury and this is true even where the offered evidence is only cumulative . . . The Georgia rule favors the admission of any relevant evidence, no matter how slight its probative value.’ Agnor’s Georgia Evidence, § 10-2, p. 165. Avery v. State, 209 Ga. 116 (70 SE2d 716) (1952); Toler v. State, 213 Ga. 12 (96 SE2d 593) (1957); Blount v. State, 214 Ga. 433 (105 SE2d 304) (1958).” Sprouse v. State, supra, 242 Ga. at 833. But there is an exception for evidence of independent crimes. In that regard, “ [i]t has long been the rule in Georgia that evidence of an independent crime is never admissible unless the prejudice it creates is outweighed by its relevancy to the issues on trial.” Robinson v. State, *344246 Ga. 469, 470 (2) (271 SE2d 786) (1980).1
Decided January 8, 1986.
H. Haywood Turner III, for appellant.
William J. Smith, District Attorney, Douglas C. Pullen, Assistant District Attorney, Michael J. Bowers, Attorney General, Dennis R. Dunn, Staff Assistant Attorney General, for appellee.
Here, the trial court was authorized to exclude the confessions as to the unrelated crimes because, although those confessions were relevant, their probative value was outweighed by the clear danger of unfair prejudice which they posed. Therefore, inasmuch as the trial court and the majority of this court have, in my estimation, reached the right result, I concur in this court’s finding that the enumeration of error considered in Division 3 does not require a new trial.

 In this case the independent crimes would not be the two other murders and a rape to which appellant gave spurious confessions. Instead, the independent crimes would be the spurious confessions per se for being violations of OCGA § 16-10-20, which prohibits knowing and wilful false, fictitious, or fraudulent statements or representations.